FILED
 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
                                                               Dec 28 2012, 9:48 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.                         CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

ELLEN M. O’CONNOR                                    GREGORY F. ZOELLER
Indianapolis, Indiana                                Attorney General of Indiana

                                                     ANDREW FALK
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MARK SEXTON,                                         )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 49A02-1204-CR-282
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Stanley E. Kroh, Judge Pro Tempore
                              Cause No. 49G03-1107-FB-52385


                                         December 28, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Mark Sexton appeals his habitual-offender enhancement after his felony

convictions. He contends the trial court abused its discretion in allowing the State to file

the habitual-offender information more than ten days after the omnibus date and there is

insufficient evidence that he is a habitual offender. Finding that the trial court did not

abuse its discretion in finding good cause in the State’s delay in filing the habitual-

offender information and there is sufficient evidence that Sexton is a habitual offender,

we affirm.

                              Facts and Procedural History

       In July 2011, A.J. was living in Indianapolis with her boyfriend. The two broke

up in mid-July, and A.J. moved out and stayed with her father and step-mother for a few

days. Since her father had only a studio apartment, A.J. kept looking for a different place

to live. She decided to contact Sexton, her uncle, and he agreed to let her stay with him.

Sexton picked A.J. up on July 23, and it was only then that A.J. learned that Sexton no

longer lived with his wife. The two ran errands together before going to Sexton’s home –

they went to the laundromat, to buy groceries, and to buy alcohol. A.J. also purchased

Vicodin “off of somebody off the street.” Tr. p. 80.

       That night, A.J. and Sexton drank alcohol and snorted Vicodin, and A.J. saw

Sexton take some Klonopin, too. A.J. began to feel tired and sick, so she went to bed.

They had previously decided that A.J. would sleep on the couch, but Sexton said that A.J.

could sleep in his bed and he would sleep on the couch. A.J. changed into a tank top and

shorts and fell asleep in Sexton’s bed.

                                             2
       In the middle of the night, A.J. awoke to find that Sexton had removed her clothes

and was naked on top of her. Sexton told A.J. she was beautiful, he knew she was his

niece and he knew it was wrong, but he was attracted to her. A.J. started to cry and told

Sexton she did not want him to do this. Sexton “jammed his fingers” into A.J.’s vagina,

id. at 89, and then put his mouth on her vagina and licked it. Id. at 90. He rubbed his

penis on her vagina, but he was unable to get an erection so he did not actually complete

the act of intercourse. Id. at 91-92.

       A.J. told Sexton that she needed to go to the bathroom, so he let her leave the

bedroom. While in the bathroom, A.J. noticed that she had blood coming from her

vagina. Id. at 92-93. A.J. waited in the bathroom for fifteen to twenty minutes and then

slowly walked out, noticing that Sexton was asleep on the bed. A.J. quickly gathered her

clothes into her laundry basket, but she accidentally left the basket behind when she left

the house. She took Sexton’s keys and drove to a nearby gas station where she called her

friend, Andrew Clayton, and asked him to come pick her up. When Clayton arrived, A.J.

told him she had been assaulted by a relative; she was “hysterical” and looked “as if she

had seen a ghost.” Id. at 151. Clayton followed A.J. back to Sexton’s house so she could

pick up her clothes. Clayton did not go inside Sexton’s house, but he stayed on the phone

with A.J. while she went inside. When A.J. came outside, Clayton called the police, and

IMPD Detective Laura Smith came to the scene. Detective Smith took A.J. to St. Francis

Hospital where A.J. had a sexual assault exam. Sexton was taken to Wishard Hospital for

an exam.




                                            3
      The State charged Sexton with two counts of Class B felony criminal deviate

conduct, Class B felony attempted rape, and Class C felony incest. The State sent a plea

offer to Sexton, and indicated that if he were to accept the offer, a habitual-offender

enhancement would not be filed. Sexton responded with a counter-offer two weeks later.

      At the pre-trial conference on September 15, 2011, Sexton told the trial court that

he was considering the State’s offer and that he understood that if he rejected the plea

agreement, the State would file the habitual-offender enhancement. The omnibus date

was also extended to November 15, 2011, at that time. Four months later, Sexton’s

counsel sent an email to the State, asking whether it would consider a plea to sexual

battery. That same day, the State replied that it could not agree to that plea and also

informed Sexton that it would be filing the habitual-offender enhancement as had been

previously discussed.

      On February 2, 2012, the State moved to amend the information by adding the

habitual-offender enhancement.     The trial court granted the motion over Sexton’s

objection after a hearing. About a month later, a jury trial was held, and Sexton was

found guilty on all counts. Sexton waived his right to a trial by jury on the habitual-

offender enhancement, and the trial court found that he was a habitual offender.

      At sentencing, the trial court vacated Sexton’s Class C felony incest conviction

due to double-jeopardy concerns. It then imposed eighteen years on each of the three

remaining counts and ordered that they be served concurrently. The trial court then

enhanced the first count of Class B felony criminal deviate conduct by sixteen years due

to Sexton’s habitual-offender enhancement.

                                             4
        Sexton now appeals.

                                      Discussion and Decision

        Sexton raises two arguments on appeal: (1) the trial court abused its discretion in

allowing the State to file the habitual-offender information more than ten days after the

omnibus date and (2) there is insufficient evidence that Sexton was a habitual offender.

                                 I. Habitual-Offender Enhancement

        Sexton contends that the trial court abused its discretion in allowing the State to

file the habitual-offender information more than ten days after the omnibus date because

the State lacked good cause. We disagree.1

        Indiana Code section 35-34-1-5(e) governs the amendment of a charging

information to include a habitual-offender charge and states:

        An amendment of an indictment or information to include a habitual
        offender charge . . . must be made not later than ten (10) days after the
        omnibus date. However, upon a showing of good cause, the court may
        permit the filing of a habitual offender charge at any time before the
        commencement of the trial.

A trial court’s finding of good cause is reviewed for an abuse of discretion, which occurs

“only where the decision is clearly against the logic and effect of the facts and

circumstances.” Land v. State, 802 N.E.2d 45, 53 (Ind. Ct. App. 2004) (quoting Palmer

v. State, 704 N.E.2d 124, 127 (Ind. 1999)), trans. denied.




        1
           The State argues that Sexton waived this issue for appeal by not requesting a continuance after
the trial court granted the State’s motion to amend the information. We have previously held that under
Indiana Code section 35-34-1-5, “a defendant’s failure to request a continuance after a trial court allows a
pre-trial substantive amendment to the charging information over defendant’s objection results in
waiver.” Wilson v. State, 931 N.E.2d 914, 918 (Ind. Ct. App. 2010), trans. denied. However, because we
prefer to decide cases on their merits, we will address Sexton’s claim as raised on appeal.
                                                     5
       “Good cause” is not defined, but was found to exist in Johnican v. State, 804

N.E.2d 211 (Ind. Ct. App. 2004). The State filed its habitual-offender count well past the

ten-day period established under the statute, and approximately a month before trial. Id.

at 214-15. In explaining the delay, the State said that it had promised not to file the

habitual-offender enhancement as part of plea negotiations; as soon as it became apparent

that Johnican was not going to agree to a plea, the State filed its amendment. Id. at 215.

The trial court found that this constituted good cause, stating:

       The plea negotiations continued up to or very shortly prior to the filing of
       the enhancement. . . . Johnican may not now be heard to successfully argue
       that he was surprised by the late filing of the enhancement. Nor should the
       Defendant be permitted to virtually weaponize the State’s previous offer of
       leniency, by claiming that the duration of the State’s period of forbearance
       was essentially too lengthy.

Id. This Court agreed with that assessment. We reached the same conclusion in Land,

holding that the trial court did not abuse its discretion by finding “good cause in the delay

in filing the habitual-offender count because of ongoing plea offers that were made.” 802

N.E.2d at 53. We therefore hold that in this case, like in Johnican and Land, since the

State delayed in filing the habitual-offender information due to ongoing plea negotiations,

it has shown good cause for its filing of the information more than ten days after the

omnibus date.

       Moreover, Sexton has failed to show that any unfair prejudice has resulted to him

as a result of the late filing of the habitual-offender information. The purpose of Indiana

Code section 35-34-1-5(e) is “to allow a defendant sufficient time to prepare a defense

for the habitual offender charge.” Id. Sexton has made no credible claim that he was

prejudiced in any way or did not have sufficient time to prepare a defense. The State
                                              6
filed its habitual-offender information on February 14, 2012, and Sexton did not ask for a

continuance at that time. Appellant’s App. p. 17. Two weeks later, Sexton asked for a

continuance due to his counsel’s scheduling conflicts, and that was granted over the

State’s objection. Id. at 89-91. As a result of that continuance, Sexton’s request for a

speedy trial was waived. Sexton contends that the waiver of his request for a speedy trial

was because of the filing of the habitual-offender information and was prejudicial to him,

but it was actually a result of his own request for a continuance. Sexton also had five

weeks to prepare his defense for trial, and he did not request a continuance for additional

time to prepare for the habitual-offender charge. Sexton has therefore failed to show that

any unfair prejudice has resulted to him as a result of the late filing of the habitual-

offender information.

       We hold that the trial court did not abuse its discretion in finding good cause to

allow the State to file the habitual-offender information more than ten days after the

omnibus date.

                             II. Sufficiency of the Evidence

       Sexton also contends that there is insufficient evidence that he was a habitual

offender. Our standard of review with regard to sufficiency claims is well settled. In

reviewing a sufficiency of the evidence claim, this Court does not reweigh the evidence

or judge the credibility of the witnesses. Bond v. State, 925 N.E.2d 773, 781 (Ind. Ct.

App. 2010), reh’g denied, trans. denied. We consider only the evidence most favorable

to the judgment and the reasonable inferences draw therefrom and affirm if the evidence

and those inferences constitute substantial evidence of probative value to support the

                                            7
judgment. Id. Reversal is appropriate only when a reasonable trier of fact would not be

able to form inferences as to each material element of the offense. Id.

       In order to establish that Sexton is a habitual offender, the State must show

“beyond a reasonable doubt that the defendant previously has been convicted of two

unrelated felonies.” Dexter v. State, 959 N.E.2d 235, 237 (Ind. 2012) (citing Ind. Code §

35-50-2-8(a), (g)). In order to prove the prior felony convictions beyond a reasonable

doubt, the “State must introduce into evidence proper certified and authenticated

records,” id. at 238, that are “sufficient to establish the fact of the alleged . . .

conviction[s].” Id. at 239. Sexton, however, argues that Dexter requires a signed abstract

of judgment in order to prove a prior felony conviction. Appellant’s Br. p. 13. We

disagree, as Dexter holds only that an abstract of judgment, standing alone, must be

signed by the trial judge “to constitute substantial evidence of probative value sufficient

to sustain a habitual-offender enhancement.” Dexter, 959 N.E.2d at 239. Dexter does

not prevent us from looking at all of the documents provided by the State to determine if

it has shown two previous unrelated felony convictions beyond a reasonable doubt.

       During the habitual-offender stage of proceeding, the State introduced evidence

that Sexton had previously been convicted of Class B felony burglary and sentenced to

probation on February 10, 1989, and convicted of Class B felony criminal deviate

conduct and sentenced on June 12, 1990.          To show the criminal deviate conduct

conviction, the State introduced the signed abstract of judgment, the charging

information, and the arrest report from that case. Ex. p. 724-29. This was sufficient to




                                             8
show Sexton’s conviction beyond a reasonable doubt, as Dexter says that a signed

abstract of judgment standing alone will suffice. 959 N.E.2d at 239.

       To show Sexton’s burglary conviction, the State provided the arrest report, the

charging information, and the order of probation from that case, as well as the signed

abstract of judgment for the revocation of Sexton’s probation after his conviction. Ex. p.

731-37. Sexton argues that this is insufficient evidence to prove his burglary conviction

beyond a reasonable doubt. We disagree. The cause number on all of the documents

match, the order of probation states that Sexton was convicted of burglary, and both the

order of probation and the abstract of judgment for the probation revocation are signed by

the trial court judge. Further, the abstract of judgment for the revocation of Sexton’s

probation explicitly states that “The defendant was found Guilty of the following crimes

under the above-referenced cause” and then lists Class B felony burglary. Id. at 736.

The date of sentencing for the burglary is not listed, but the date Sexton was sentenced to

probation is listed as “2-10-89,” id. at 737, and the date when his probation was revoked

is listed as “7-10-90,” id. at 736; both dates are well before his 2011 arrest in this case.

This is sufficient evidence to prove Sexton’s burglary conviction.

       Indiana Code section 35-50-2-8(c) states in relevant part that, “A person has

accumulated two (2) prior unrelated felony convictions for purposes of this section only

if: (1) the second prior unrelated felony conviction was committed after sentencing for

the first prior unrelated felony conviction; . . . .” Sexton argues that because the date of

sentencing for his burglary conviction is not listed, we cannot be sure beyond a

reasonable doubt that the burglary conviction was before his arrest for criminal deviate

                                             9
conduct and therefore an unrelated felony. Appellant’s Br. p. 13. However, drawing

reasonable inferences from the documents provided, if Sexton was placed on probation

for Class B felony burglary on February 10, 1989, and his probation was revoked in that

same case on July 10, 1990, the sentencing for his burglary conviction naturally had to

occur before both of those dates. Sexton was arrested for Class B felony criminal deviate

conduct on June 7, 1989, almost four months after being placed on probation for his

burglary conviction. We can therefore say that the State has shown beyond a reasonable

doubt that Sexton’s sentencing for his conviction for Class B felony burglary was before

his arrest for Class B felony criminal deviate conduct, making it an unrelated felony.

       Looking at all of the State’s documents together, we find that the State has

provided sufficient evidence to establish Sexton’s alleged burglary conviction beyond a

reasonable doubt. We therefore hold that there is sufficient evidence that Sexton has

previously been convicted of two unrelated felonies and as a result is a habitual offender.

       Affirmed.

BAILEY, J., and BROWN, J., concur.




                                            10